Case 4:12-cr-00276-MAC-CAN Document 160 Filed 08/24/20 Page 1 of 13 PageID #: 739




   UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §          CASE NO. 4:12-CR-276(2)
                                                  §
  DOUGLAS MARK YBARRA, JR.                        §

                                 MEMORANDUM AND ORDER

           Pending before the court is Defendant Douglas Mark Ybarra, Jr.’s (“Ybarra”) Motion

  Requesting a Compassionate Release under 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g) (#153),

  wherein Ybarra requests that the court modify his sentence and immediately release him from

  prison due to the threat of Coronavirus Disease 2019 (“COVID-19”). The Government opposes

  the motion (#156). United States Probation and Pretrial Services (“Probation”) conducted an

  investigation and recommends that the court deny the motion. Also pending before the court is

  Ybarra’s Motion Requesting a Public Defender (#154). Having considered the motions, the

  Government’s response, Probation’s recommendation, and the applicable law, the court is of the

  opinion that the motions should be denied.

  I.       Background

           On November 14, 2012, a federal grand jury in the Eastern District of Texas returned an

  Indictment charging Ybarra and 3 others in Count 1 with Conspiracy to Manufacture, Distribute

  or Possess with Intent to Manufacture or Distribute Cocaine Base (crack cocaine), in violation of

  21 U.S.C. § 846. Ybarra remained a fugitive for almost 4 years until he was arrested on October

  7, 2016. On January 26, 2017, Ybarra pleaded guilty to Count 1 of the Indictment pursuant to

  a non-binding plea agreement. On July 6, 2017, the court sentenced Ybarra to 60 months’

  imprisonment, followed by a 5-year term of supervised release. He is currently housed at Federal
Case 4:12-cr-00276-MAC-CAN Document 160 Filed 08/24/20 Page 2 of 13 PageID #: 740



  Detention Center Sea Tac, located in Seattle, Washington (“FDC Sea Tac”). Ybarra’s projected

  release date is January 9, 2021.

  II.    Appointment of Counsel

         Ybarra requests the appointment of a public defender to assist him with his motion for

  compassionate release. There is no constitutional right to appointed counsel in post-conviction

  proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“The right to appointed counsel

  extends to the first appeal of right, and no further.”); see Garza v. Idaho, ___ U.S. ___, 139 S.

  Ct. 738, 749 (2019); McCleskey v. Zant, 499 U.S. 467, 494-95 (1991); Whitaker v. Collier, 862

  F.3d 490, 501 (5th Cir. 2017), cert. denied, 138 S. Ct. 1172 (2018); In re Sepulvado, 707 F.3d

  550, 554 (5th Cir.), cert. denied, 571 U.S. 952 (2013).

         The court, however, may, in the interest of justice, appoint counsel to assist a defendant

  in the pursuit of post-conviction relief where a defendant has raised nonfrivolous claims with

  factually and/or legally complex issues. See United States v. Whitebird, 55 F.3d 1007, 1011 (5th

  Cir. 1995) (“After [a defendant’s first appeal], the decision whether to appoint counsel rests in the

  discretion of the district court.”).

         The exercise of discretion in this area is guided . . . by certain basic principles.
         When applying this standard and exercising its discretion in this field, the court
         should determine both whether the petition presents significant legal issues, and if
         the appointment of counsel will benefit the petitioner and the court in addressing
         this claim.

  United States v. Molina-Flores, No. 3:16-CR-130-N (19), 2018 WL 10050316, at *2 (N.D. Tex.

  Feb. 13, 2018) (quoting Jackson v. Coleman, No. 3:11-cv-1837, 2012 WL 4504485, at *4 (M.D.

  Pa. Oct. 2, 2012)); see Scoggins v. MacEachern, No. 04-10814-PBS, 2010 WL 3169416, at *1

  (D. Mass. Aug. 10, 2010) (“In order to obtain appointed counsel, ‘an indigent litigant must


                                                   2
Case 4:12-cr-00276-MAC-CAN Document 160 Filed 08/24/20 Page 3 of 13 PageID #: 741



  demonstrate exceptional circumstances in his or her case to justify the appointment of counsel.’

  The rare cases warranting appointment of counsel in the interests of justice typically involve

  nonfrivolous claims with factually and/or legally complex issues and a petitioner who is severely

  hampered in his ability to investigate the facts.” (quoting Cookish v. Cunningham, 787 F.2d 1,

  2 (1st Cir. 1986))).

         Ybarra is not entitled to the appointment of counsel to assist him. See United States v.

  Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“There is

  no right to counsel in § 3582 or other post-appellate criminal proceedings.”). Moreover, Ybarra

  provides no basis for the court to conclude that the appointment of counsel would aid him in

  obtaining relief. Ybarra has failed to raise any potentially viable claims or any factually or legally

  complex issues that could arguably justify the appointment of post-conviction counsel. Thus, the

  court finds that the discretionary appointment of counsel is not warranted. See 18 U.S.C.

  § 3006A(a)(2) (allowing appointment of counsel under certain circumstances when “the court

  determines that the interests of justice so require”).         Accordingly, Ybarra’s motion for

  appointment of counsel is denied.

  III.   Compassionate Release

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the

                                                    3
Case 4:12-cr-00276-MAC-CAN Document 160 Filed 08/24/20 Page 4 of 13 PageID #: 742



         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served
         at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
         for the offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

  27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

  was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

  (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

  compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

  means to appeal the BOP’s decision not to file a motion for compassionate release on the

  defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

  States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

  plain language of the statute, however, makes it clear that the court may not grant a defendant’s

  motion for compassionate release unless the defendant has complied with the administrative

  exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 833

  (6th Cir. 2020) (“Even though [the] exhaustion requirement does not implicate [the court’s]

  subject-matter jurisdiction, it remains a mandatory condition.”); United States v. Raia, 954 F.3d

  594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a glaring roadblock

                                                   4
Case 4:12-cr-00276-MAC-CAN Document 160 Filed 08/24/20 Page 5 of 13 PageID #: 743



  foreclosing compassionate release.”). Thus, before seeking relief from the court, a defendant must

  first submit a request to the warden of his facility to move for compassionate release on his behalf

  and then either exhaust his administrative remedies or wait for the lapse of 30 days after the

  warden received the request. 18 U.S.C. § 3582(c)(1)(A); United States v. Harris, No. 20-1723,

  2020 WL 4048690, at *1 (3d Cir. July 20, 2020); United States v. Springer, No. 20-5000, 2020

  WL 3989451, at *3 (10th Cir. July 15, 2020) (defendant “was required to request that the BOP

  file a compassionate-release motion on his behalf to initiate his administrative remedies” (citing

  Raia, 954 F.3d at 595)); Alam, 960 F.3d at 833-34; United States v. Soliz, No. 2:16-190-3, 2020

  WL 2500127, at *3 (S.D. Tex. May 14, 2020) (“§ 3582(c)(1)(A) does not provide this Court with

  the equitable authority to excuse [defendant’s] failure to exhaust his administrative remedies or to

  waive the 30-day waiting period.” (quoting United States v. Reeves, No. 18-00294, 2020 WL

  1816496, at *2 (W.D. La. Apr. 9, 2020))).

         On June 12, 2020, Ybarra submitted a request for compassionate release to the warden of

  the facility where he is housed, claiming that his underlying health issues include obesity and

  failure of the appendix. The warden, I. Jacquez, responded on June 16, 2020, and denied his

  request because Ybarra’s medical conditions did not warrant early release. Warden Jacquez

  observed that Ybarra’s medical records only reflect issues of Arthropathy (referring to diseases

  of the joints). Probation reports that Ybarra’s arthropathy is not considered a terminal or a

  debilitating medical condition. The warden also noted that Ybarra has “an active warrant out of

  the State of Texas.” Although Ybarra appears to have pursued his administrative remedies before

  filing the present motion, nothing in his motion indicates that extraordinary and compelling

  reasons exist to reduce his sentence and release him from confinement.


                                                   5
Case 4:12-cr-00276-MAC-CAN Document 160 Filed 08/24/20 Page 6 of 13 PageID #: 744



          Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18

  U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the

  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).




          1
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
  the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
  the victim. 18 U.S.C. § 3553(a).

                                                       6
Case 4:12-cr-00276-MAC-CAN Document 160 Filed 08/24/20 Page 7 of 13 PageID #: 745



         In the instant motion, Ybarra, age 28, contends that he is eligible for compassionate release

  due to his medical condition, claiming to suffer from obesity and failure of the appendix. The

  USSG provides that extraordinary and compelling reasons exist regarding a defendant’s medical

  condition when the defendant is “suffering from a terminal illness (i.e., a serious and advanced

  illness with an end of life trajectory)” or when a defendant is “suffering from a serious physical

  or medical condition,” “suffering from a serious functional or cognitive impairment,” or

  “experiencing deteriorating physical or mental health because of the aging process, that

  substantially diminishes the ability of the defendant to provide self-care within the environment

  of a correctional facility and from which he or she is not expected to recover.” U.S.S.G.

  § 1B1.13 cmt. n.1(A). A review of Ybarra’s Presentence Investigation Report (“PSR”), prepared

  on May 22, 2017, reveals that he reported that he previously had issues with his appendix and was

  given antibiotics instead of surgery. He stated that he was treated at a hospital in Dallas but

  walked out of the hospital early, after only a few days, apparently without medical approval. He

  related that he experienced sharp pains in his stomach when it is cold outside or when he has not

  had enough to eat or smokes. According to the PSR, he was not being treated for any medical

  conditions while in detention. Probation reports that BOP medical records received by the

  Probation Office indicate that Ybarra had a severe sprain in his left ankle in February 2020 and

  received treatment for the injury. The medical records also reflect that Ybarra has a Body Mass

  Index of 47, confirming that he is quite obese. The medical records note, however, that: “He has

  been observed working in the basement and ambulates with a steady gait. He has a full range of

  motion of all extremities.” Thus, Ybarra’s medical summary does not meet the criteria listed in

  the guidelines. His reported medical condition is not terminal, nor does it substantially diminish


                                                  7
Case 4:12-cr-00276-MAC-CAN Document 160 Filed 08/24/20 Page 8 of 13 PageID #: 746



  his ability to provide self-care. Hence, Ybarra has failed to establish that a qualifying medical

  condition exists that would constitute extraordinary and compelling reasons to reduce his sentence.

  Even if Ybarra had provided evidence that he was suffering from such a medical condition,

  “compassionate release is discretionary, not mandatory, and [may] be refused after weighing the

  sentencing factors of 18 U.S.C. § 3553(a).” United States v. Chambliss, 948 F.3d 691, 693 (5th

  Cir. 2020). Where, as here, the defendant has an extensive criminal history, the district court has

  discretion to deny compassionate release after weighing the evidence. Id. at 693-94.

         Ybarra’s request for compassionate release potentially falls into the fourth, catch-all

  category of “other” extraordinary and compelling reasons, which specifically states that the

  Director of the BOP shall determine whether “there exists in the defendant’s case an extraordinary

  and compelling reason other than, or in combination with, the reasons described in subdivisions

  (A) through (C).” Id. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the BOP

  Director, the Commission acknowledged, even before the passage of the First Step Act, that courts

  are in the position to determine whether extraordinary and compelling circumstances are present.

  United States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019) (“Read in light of the First

  Step Act, it is consistent with the previous policy statement and with the Commission guidance

  more generally for courts to exercise similar discretion as that previously reserved to the BOP

  Director in evaluating motions by defendants for compassionate release.”); see Cantu, 423 F.

  Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that when a defendant

  brings a motion for a sentence reduction under the amended provision, the Court can determine

  whether any extraordinary and compelling reasons other than those delineated in U.S.S.G.

  § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).


                                                  8
Case 4:12-cr-00276-MAC-CAN Document 160 Filed 08/24/20 Page 9 of 13 PageID #: 747



         In the case at bar, there is no indication that the BOP Director made a determination

  regarding the presence of extraordinary and compelling reasons with respect to Ybarra for any

  “other” reason. In exercising its discretion, the court also finds that no extraordinary and

  compelling reasons exist in relation to Ybarra’s situation. Ybarra is housed in general population

  at FDC Sea Tac. His medical records indicated that Ybarra “has not complained of any symptoms

  related to COVID-19” and “[h]e has not had any known exposure to COVID-19 while at FDC Sea

  Tac.” As of August 22, 2020, the figures available at www.bop.gov list 24 inmates, out of a total

  of 688, and 5 staff members at FDC Sea Tac as currently positive for COVID-19. The figures

  also indicate that 1 inmate has recovered, and no one has succumbed to the disease. Therefore,

  although Ybarra expresses legitimate concerns regarding COVID-19, he does not establish that

  the BOP cannot manage the outbreak within his correctional facility or that the facility is

  specifically unable to treat him, if he were to contract the virus and develop COVID-19 symptoms,

  while incarcerated. See Raia, 954 F.3d at 597 (“[T]he mere existence of COVID-19 in society

  and the possibility that it may spread to a particular prison alone cannot independently justify

  compassionate release, especially considering BOP’s statutory role, and its extensive and

  professional efforts to curtail the virus’s spread.”); United States v. Vasquez, No. CR

  2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about the

  spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds

  to establish the extraordinary and compelling reasons necessary to reduce a sentence.” (quoting

  United States v. Koons, No. 16-214-05, 2020 WL 1940570, at *5 (W.D. La. Apr. 21, 2020)));

  United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1,

  2020) (finding the defendant had failed to present extraordinary and compelling reasons to modify


                                                  9
Case 4:12-cr-00276-MAC-CAN Document 160 Filed 08/24/20 Page 10 of 13 PageID #: 748



   his prison sentence because he “does not meet any of the criteria set forth by the statute” and he

   “cites no authority for the proposition that the fear of contracting a communicable disease warrants

   a sentence modification”). Furthermore, contracting the virus while incarcerated, even in

   conjunction with preexisting health conditions, is insufficient to establish exceptional and

   compelling circumstances warranting compassionate release. See United States v. Jackson, No.

   3:16-CR-196-L-1, 2020 WL 4365633, at *2 (N.D. Tex. July 30, 2020) (finding that defendant had

   failed to present extraordinary and compelling reasons for compassionate release despite suffering

   from previous underlying health conditions and testing positive for COVID-19). Thus, Ybarra

   has failed to establish that a qualifying medical condition or other reasons exist that would

   constitute extraordinary and compelling reasons to release him from prison.

          The court further finds that compassionate release is not warranted in light of the applicable

   factors set forth in § 3353(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

   § 3553(a) factors before granting compassionate release); Chambliss, 948 F.3d at 693-94. The

   nature and circumstances of Ybarra’s offense of conviction entails his participating in a conspiracy

   to distribute cocaine base (crack cocaine). According to his PSR, case materials show that he was

   involved in the conspiracy from at least May 2012 until his arrest in October 2016. His role in

   the conspiracy was to transport and distribute cocaine base from various sources which would be

   distributed to others in the Eastern and Northern Districts of Texas. Ybarra served as a source

   of supply of powder cocaine to coconspirators who would convert it into cocaine base. In July

   2012, he sold 27.63 grams of powder cocaine to a cooperating defendant for $850 in a drug store

   parking lot in Dallas, Texas. Ybarra was also involved in a series of text message exchanges with

   coconspirators in which he discussed cocaine quantities and deliveries.


                                                   10
Case 4:12-cr-00276-MAC-CAN Document 160 Filed 08/24/20 Page 11 of 13 PageID #: 749



          Ybarra has an extensive criminal history dating from age 14, including prior convictions

   for unauthorized use of a motor vehicle, theft of property, evading arrest/detention, burglary of

   a vehicle (2), burglary of a habitation, possession of a controlled substance (cocaine), possession

   of marijuana (2), and tampering with physical evidence. Ybarra failed to comply with previous

   terms of probation, was on probation at the time of the offense of conviction, and has a history

   of daily substance abuse. In addition, there is an active warrant for his arrest from the State of

   Texas, and, presumably, he would immediately go into state custody if released from federal

   custody. Under the circumstances, the court cannot conclude that Ybarra would not pose a danger

   to the safety of any other person or to the community, if released from confinement.

          Moreover, the BOP has instituted a comprehensive management approach that includes

   screening, testing, appropriate treatment, prevention, education, and infection control measures

   in response to COVID-19. In response to a directive from the United States Attorney General in

   March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

   as described by the Centers for Disease Control and Prevention, for the purpose of determining

   which inmates are suitable for placement on home confinement. See United States v. Collins, No.

   CR 04-50170-04, 2020 WL 1929844, at *3 (W.D. La. Apr. 20, 2020). The BOP notes that

   inmates need not apply to be considered for home confinement, as this is being done automatically

   by case management staff. To date, the BOP has placed 7,593 inmates on home confinement.

   The March 2020 directive is limited to “eligible at-risk inmates who are non-violent and pose

   minimal likelihood of recidivism and who might be safer serving their sentences in home

   confinement rather than in BOP facilities.” United States v. Castillo, No. CR 2:13-852-1, 2020

   WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive authority to determine


                                                   11
Case 4:12-cr-00276-MAC-CAN Document 160 Filed 08/24/20 Page 12 of 13 PageID #: 750



   where a prisoner is housed; thus, the court is without the authority to order home confinement.

   18 U.S.C. § 3621(b); Castillo, 2020 WL 3000799, at *3; see United States v. Miller, No.

   2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020) (“[N]either the CARES

   Act nor the First Step Act authorizes the court to release an inmate to home confinement.”).

          In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

   acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

   personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

   meaning that “we cannot take any risk of transferring inmates to home confinement that will

   contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

   General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

   that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

   exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

   or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

          The last thing our massively over-burdened police forces need right now is the
          indiscriminate release of thousands of prisoners onto the streets without any
          verification that those prisoners will follow the laws when they are released, that
          they have a safe place to go where they will not be mingling with their old criminal
          associates, and that they will not return to their old ways as soon as they walk
          through the prison gates.

   As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

   behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

   States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)). Here,

   Ybarra’s track record is similarly a poor one.



                                                    12
Case 4:12-cr-00276-MAC-CAN Document 160 Filed 08/24/20 Page 13 of 13 PageID #: 751



          In short, Ybarra has failed to satisfy his burden of showing the necessary circumstances

   to warrant relief under the statutory framework to which the court must adhere. See United States

   v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (stressing that “the

   rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

   sufficient grounds to justify a finding of extraordinary and compelling circumstances”); Koons,

   2020 WL 1940570, at *4-5 (same). As the court observed in Koons, rejecting the notion that it

   has “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 2020 WL 1940570, at *5.

   IV.    Conclusion

          In accordance with the foregoing analysis, Ybarra’s Motion for Compassionate Release

   (#153) and Motion Requesting a Public Defender (#154) are DENIED.

          SIGNED at Beaumont, Texas, this 24th day of August, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                  13
